Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 	Claims 21, 25, 26, 31 and 32 have been amended. 
	Claim 27 is cancelled. 
Claims 21-26, 28-32 are being considered on the merits. 
Declaration Under U.S.C. 37 CFR §1.132
The Declaration by Mr. Eun Jong Baek filed 10/22/2020 has been considered. Please see the teachings of Muroki et al. (US 2009/0238919) that teaches the principle of fed-batch vinegar fermentation and its effect on the flavor of the product. Since Mr. Baek’s Declaration is basically based on the organoleptic properties of the vinegar product, Muroki’s teachings regarding the improved flavor of the final product would have motivated a fed-batch acetic fermentation. 
Claim Objections
Claim 21 recites  “% by weight”; the phrase “on the basis of total weight” is redundant. 

Claim 21 recites “7% to 10% on the basis of the total weight of the fermented product.” To be consistent with the former notation in the claim, it is suggested to amend the claim to “7-10 % by weight” and delete “on the basis of the total weight”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 25-26 language is unclear. It appears that during alcohol fermentation the raw fruit material (presumably apple juice) is added two to three times at 3% to 7% by weight of the mixture in the fermentation tank. However, the amended claim 25 implies that the added 3% to 7% by weight of raw fruit material is based on the total weight of the added raw fruit material and what is already in the fermentation tank. This statement is unclear and confusing. Percent by weight cannot be based on the weight of the added raw fruit material. It should be based on the weight of the mixture (in the fermentation tank) to which the raw fruit material is added. 
The same ambiguous situation exists in claim 26. In claim 26, alcohol solution is added to the fermentation tank for acetic acid production. Each addition of alcohol 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CA 2-699-579, hereinafter R1) in view of Iwamura et al. (JP 61100184, Machine Translation, hereinafter R2) with Joiner (US 5,662,954; hereinafter Joiner) as evidence.
Amended claim 21 is a method for producing vinegar comprising calcium ions by dissolving calcium compounds in the vinegar. Calcium is added to the vinegar when the concentration of acetic acid is 7-10% by weight. Claims 25 and 26 appear to be fed- batch processes for maximizing alcohol concentration in the wine and maximizing acetic acid in the final vinegar product. 
Claim 21 - R1 discloses a method for producing apple cider vinegar. The process comprises an alcoholic fermentation, an acetic acid fermentation and a filtration. (Abstract).
Claims 22, 23, 24 - R1 discloses that the clarification is carried out by filtration that is a non-heat removal of solid material. (page 2, par. 4 and page 3, par. 4)
Claim 21 - Example 1 sets forth the process for producing apple cider vinegar. 
However, R1 is silent to the addition of calcium compounds to the vinegar.
Claims 21, 28 - R2 discloses a process for producing a healthful vinegar wherein acetic acid is neutralized with a basic calcium containing substance. The basic calcium containing substance may be calcium hydroxide. The vinegar so produced is considered a health food. (English Abstract).
Claim 21 - R2 discloses the type of vinegars that can be reacted with calcium compounds. These vinegars include apple vinegar. (page 4, par. 1)
Claims 28, 29 - R2 discloses calcium compounds including calcium hydroxide, calcium phosphate, calcium carbonate and materials containing these calcium compounds (page 4, par. 2). Using other calcium containing compounds, e.g., egg shells containing calcium carbonate, or other natural calcium sources as recited in claim 28 would have been an obvious modification of the teachings of R2; well within one’s ordinary skill in the art. 
Claim 21 recites that calcium is added when the acetic acid concentration is at least 7-10% by weight. Since R2 adds the calcium compound to a fully fermented vinegar and a fully fermented vinegar may comprise acetic acid at the levels recited in claim 21, adding the calcium compound when the fermented material comprises the highest concentration of acetic acid would have been obvious. Attention is invited to the teachings of Joiner disclosing that apple cider vinegar
Claim 30 is limited to a lactic fermentation before the alcohol fermentation. Since Saccharomyces cerevisiae is known to have an optimum growth at pH around 4.0, lowering the pH of the fermentation medium before the alcohol fermentation would have been motivated. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the process of R1 by adding a calcium containing compound such as calcium hydroxide/egg shells to produce a calcium containing vinegar as a health food as taught/motivated by R2. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing calcium containing apple cider vinegar. 
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CA 2-699-579, hereinafter R1) and Iwamura et al. (JP 61100184, Machine Translation, hereinafter R2), further in view of  David (US 2007/0244719, hereinafter R3) and Park et al. (Appl. Microbiol. Biotechnol., 35:149-153 (1991), hereinafter R4) with Muroki et al. (US 2009/0238919; hereinafter Muroki) as evidence. 
Claims 25-26 are limited to fed-batch alcoholic fermentation and fed-batch acetic acid fermentation; respectively. 
R3 generally teaches that fermentation can be carried out in batch, fed-batch, cell recycle and continuous modes. R3 discloses that once a standard fermentation procedure is developed, additions can be made at timed intervals corresponding to known levels at particular times throughout the fermentation. [0120]. 
It is noted that the fed-batch fermentation method is applicable to any fermentation method including alcohol fermentation and acetic acid fermentation. It is also known that fed-batch fermentations are carried out to reduce/prevent the substrate and product inhibition. Attention is invention to the teachings of Muroki that teaches fed batch fermentation of vinegar. Alcohol fermentation and acetic acid fermentation are both inhibited by substrate and product. In order to maximize the alcohol content in the first alcoholic fermentation, a fed-batch fermentation would have been motivated. Furthermore, a fed-batch fermentation in the second acetic acid fermentation would have made higher concentrations of acetic acid possible. It is evident that the higher the concentration of acetic acid, the higher quantity of calcium compound that can be dissolved in the vinegar. 
R4 also discloses a fed-batch fermentation method for producing acetic acid using a repeated fed-batch culture. R4 teaches of adding ethanol intermittently in order to increase the concentration of acetic acid to 90 g/l. (Abstract and the whole article).
Therefore, it would have been obvious to carry out the alcoholic and acetic acid fermentations using the fed-batch technique to maximize the production of alcohol and the subsequent production of acetic acid. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing high acetic acid content vinegar. 
Response to Arguments
	In light of the new grounds of rejection, Applicants’ arguments are moot. 
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0152159 discloses a fed-batch process for producing acetate with no cell increase.
US 4,371,619  (col. 2, line 60) discloses a pH controlled fermentation for producing acetic acid by Clostridium thermoaceticum. 
Dequin, S et al. Biotechnol. 12: 173-175 (1994) investigates the production of lactic acid by yeast which has been modified by plasmids of Lactobacillus casei. The yeast is used when lactic acid and alcohol are both needed in certain fermentations. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HAMID R BADR/Primary Examiner, Art Unit 1791